Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims are confusing as to intent because the basis for the recited ranges of % by weight values can not be definitively determined. In that the claims do not establish a standard upon which the recited ranges of percentage are based, the ranges of amounts and relevant proportions can not be definitively determined. 
Appropriate correction is required.

Applicants’ arguments have been considered. However, rejection is maintained.
Unlike claim 15 which specifies “by weight of the B-side”, the rejected claims do not offer whether the ranges of % by weight values are by weight of the B-side, the total composition or something else, and one over the other can not be inferred and/or definitively ascertained.


Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 17 contain the trademark/trade names Dabco TMR-20 and Dabco T-120. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe propellants and, accordingly, the identification/description is indefinite.
Claims as amended are further confusing as to intent because it can not be determined if the component of the claims is intended to be defined and limited by the recitations of the trademarks/trade names or the now added recitations of the claims.

Applicants’ arguments have been considered. However, rejection is maintained.
MPEP 2173.05(u) definitively states that if the use of the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, as in the instant case, then the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Applicants’ remarks on reply do not refute these holdings in fact.  
Moreover, it is noted that applicants’ own remarks on reply confirm that the make-up of the materials being defined by the claims through the use of the trademarks/trade names in the claims can 
    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al.(2016/0200890).
Taylor et al. discloses polyurethane foam comprising the product formed from at least one diisocyanate, HFO propellant, inclusive of HFO-1234ze, polyether polyol, polyester polyol, triol, Poly G 30-280 having molecular weight of 600, amine catalysts, including Polycat 12, potassium-based catalysts, including potassium octoate/DEG (diethylene glycol), and water in amounts as claimed  (see paragraphs [0003], [0020]-[0025], pages 6 & 7, Table 5).  Regarding the catalytic decay features of claims 6 & 7, such are not seen as distinguishing the products over the teachings of Taylor et al. in that they do not define attributes and/or identify difference that distinguish over the finally formed foam products of Taylor et al. 
In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the polyether polyol(s) and polyester polyol(s) of Taylor et al. in any amount provided for by Taylor et al. in developing its products for the purpose of        achieving stable and effectively developed products in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al.(2016/0200890) as applied to claims 1 and 3-7 above, and further in view of Ishikawa et al.(2016/0145374).
Taylor et al. differs from claim 2 in that glycerin is not specified as a reactant.  However, Ishikawa et al. shows glycerin to be a well known crosslinker in closely related polyurethane foam forming applications for it crosslinking/crosslink density enhancing effects (paragraph [0069]). Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the 

Applicants’ arguments concerning the Taylor et al. involved rejections have been considered. However, rejection is maintained.
Though particular polyester polyols presented by Taylor et al. are not particularly required by applicants’ claims, these materials are not the only polyester polyols disclosed by Taylor et al., the defined polyester polyols of applicants’ claims are encompassing of and allow for their inclusion, and applicants’ claims do not particularly exclude them even if Taylor et al. did particularly require their inclusion it its preparations.
As to the arguments regarding the ranges of percent by weight values of the claims, it is held that Taylor et al.’s fully considered teachings and fair suggestions are not limited solely to those disclosures of its Table 1.  Paragraph [0026] offers greater latitude in material selections, and one having ordinary skill in the art would readily look to other deployment amounts beyond those more preferred ranges of amount values set forth by Table 1 in practice of the invention of Taylor et al. with an expectation of suitable reactive function in the absence of a showing of new or unexpected result attributable to specific differences in amounts of materials utilized by the claims. Currently, such a necessary showing has not been made.
As to applicants’ arguments concerning claim 2 and the disclosures of Ishikawa et al., it is maintained that Ishikawa et al. is appropriately looked to for its disclosures pertaining to glycerin for its crosslinking effects in systems of the instant concern, and one looking to enhance crosslink density in products prepared would look to using this material in any amount, including those set forth by 
As to applicants’ arguments concerning Ishikawa et al. and water employments, it is held and maintained that this feature is addressed by Taylor et al., and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, as to applicants' discussion of results and problems solved, it is held that teachings may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).[see also MPEP 2144 IV.]. “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) [see also MPEP 2145 II.]. Applicants’ have not related their recitations of the claims to distinguishable limitations over the teachings and fair suggestions of the above cited prior art. Further, they have not established showings of new or .


Claims 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Puy et al.(2016/0009847) in view of Ishikawa et al.(2016/0145374).
Van Der Puy et al. discloses polyurethane foam comprising the product formed from at least one diisocyanate, HFO propellant, which may include HFO-1234ze as a co-blowing agent, polyether polyols which may include di- and tri-functional polyol started polyoxyalkylene polyols, no required polyester polyol, amine catalysts, which may include Polycat 12, potassium-based catalysts, and water as claimed  (see paragraphs [0024]-[0026], [0030], [0039] and Examples).  Regarding the catalytic decay features of claims 20 and 21, such are not seen as distinguishing the products over the teachings of Van Der Puy  et al. in that they do not define attributes and/or identify difference that distinguish over the finally formed foam products of Van Der Puy et al. 
Van Der Puy et al. differs from applicants’ claims in that selection of polyether polyols as claimed are not specified.  However, Van Der Puy et al. does provide that polyether polyols of diol and/or triol starters built with alkylene oxides inclusive of propylene oxide may be utilized (paragraph [0026]).   Further, MPEP 2144.06 [R-6] holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for 
Van Der Puy et al. differs from the claims in that triol or butanediol is not specified as a reactant.  However, Ishikawa et al. shows 1,4-butanediol, as well as glycerin, to be a well known crosslinker in closely related polyurethane foam forming applications for its chain extending/crosslinking/crosslink density enhancing effects (paragraph [0069]). Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the butanediol and/or glycerin crosslinker of Ishikawa et al. in developing the products of Van Der Puy et al. for the purpose of achieving good products with additionally imparted crosslink density and hardness in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
Van Der Puy et al. differs from the claim 17 in that catalysts as claimed are not required.  However, Van Der Puy et al. identifies N,N-dicyclohexylmethylamine  to be a well known catalyst to be used in forming their polyurethane foams (paragraph [0030]). Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the N,N-dicyclohexylmethylamine  catalyst of Van Der Puy et al. in developing the products of Van Der Puy et al. for the purpose of achieving good catalytic function in order to arrive at the products of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.

As to claim 19, it would have been obvious for one having ordinary skill in the art to have utilized any amount of blowing agent, including water, provided for by Van Der Puy et al. (paragraphs [0024] & [0025]) for purposes of achieving acceptable blowing function in order to arrive at the product of applicants’ claim. Further, it applies here to that a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I).    

Applicants’ arguments concerning the Van Der Puy et al. involved rejections have been considered. However, rejection is maintained.
It is held and maintained that Van Der Puy et al. has no requirement that polyester polyols be used in its preparations.  Though polyester polyols are disclosed, their use is not mandatorily required by Van Der Puy et al.’s disclosures 
Further, here it is held and maintained that as to applicants' discussion of results and problems solved, it is held that teachings may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. MPEP 2144 IV.]. “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) [see also MPEP 2145 II.]. Applicants’ have not related their recitations of the claims to distinguishable limitations over the teachings and fair suggestions of the above cited prior art. Further, they have not established showings of new or unexpected results attributable to the invention of the claims that are commensurate in scope with the scope of the claims as they currently stand.
Further as to applicants’ arguments concerning the catalysts package of Van Der Puy et al. versus that of the claims, it is held and maintained that the utilization of these as defined by the rejected claims has been sufficiently provided for through Van Der Puy et al. and non-obvious distinction has not been identified by limitations in the claims, nor has a showing of new or unexpected results, commensurate in scope with the claims, been made evident that is attributable to these differences in the claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/Primary Examiner, Art Unit 1765